DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8, 11 and 12 are rejected under 35 U.S.C. 103 as obvious over Sternick (US 10,357,767) in view of Saunders (US 5,208,161) and/or Liu (CN 205216872).
	With respect to claims 1, 4 and 11, Sternick discloses a cell sheet transfer device comprising a first tubular body (Figure 33:1), a second tubular body (Figure 33:112) disposed at an end of the first tubular body, and a cell shovel (Figure 33:118) disposed on one side of the second tubular body, wherein a free end of the cell shovel exceeds a free end of the second tubular body.  This is shown in Fig. 33 and described in at least column 10, line 53 to column 11, line 51.  It is understood that the cell shovel is “disposed at the end of the first tubular body” because the cell shovel is in close proximity to the end of the first tubular body.
[AltContent: textbox (End of first tubular body diagonally adjacent to the shovel)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    1710
    541
    media_image1.png
    Greyscale


In the event that the claimed term requires that the end of the first tubular member and the shovel “directly abut” each other, then Sternick does not read on this limitation because the end of the first tubular member and the shovel are slightly offset in a vertical direction.  However, this difference represents a simple design choice that does not affect device function.  Absence a showing of criticality, mere changes in shape that do substantially affect device operation are considered to be prima facie obvious. See MPEP 2144.04.  It would have required very little to modify the Sternick apparatus so that it looks something like this:
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    1710
    541
    media_image1.png
    Greyscale

	Sternick, however, does not expressly state that the cell sheet transfer device includes a filter membrane that is waterproof and air-permeable.
	Saunders discloses a first tubular body (Figure 1:12) for treating cells.  The tubular boy includes a filter membrane (Figure 2:32) that is supported by a filter membrane holder (Figure 2:34).  At least column 4, lines 1-46 state that multiple filter membranes may be used to trap and remove cells of a particular size.  Saunders teaches that a first filter may have a pore size as small as 1 micron, and that a second filter may have a pore size between 0.2 to 3 microns.  Based on these pores sizes, the filters are configured to only allow single cells to permeate therethrough and would restrict the passage of agglomerated cell sheets.  As a result, both filters would also be waterproof and air-permeable and would prevent a cell sheet from entering.
	Liu discloses a first tubular body (Figure 1:1) configured to be attached to a micropipettor.  Liu states that the multiple microporous filters (Figure 1:2-6) are disposed within the tubular body in order to remove pollutants of different sizes from a sample solution.  This is taught on at least pages 4 and 5 of the English translation provided by Applicant.  Due to their small pore size, the microporous filters of Liu are waterproof and air-permeable.  Liu expressed teaches that the filters are configured to restrict the passage of water past the filters and into the tubular body (see the abstract and at least page 4 of the English translation, “Both the microporous filter membrane and the graphene filter are used in the micropipette tip body.  Even if there is liquid suction…the lower microporous filter membrane has prevented most liquid or gas pollutants.  The upper graphene filter can absorb extremely small pollutants, which greatly avoids cross-contamination caused by liquid or gas suction”).
	Before the effective filing date of the claimed invention, it would have been obvious to dispose at least one filter within the first tubular body of Sternick.  Saunders and Liu each show how it is common to use microporous filters to isolate cell types of a predetermined size and/or remove contaminants from a sample solution.  Both references state that it is desirable to use multiple filters having different pore sizes arranged in series in order to trap increasingly small particles.  The Saunders and Liu membranes are air-permeable, and waterproof membranes are considered to be well known in the art.

With respect to claims 6 and 7, Sternick, Saunders and Liu disclose the combination as described above.  Sternick additionally shows in at least Figs. 1 and 6 that the first tubular body has a bending section that is approximately from 30 degrees to 60 degrees.

	With respect to claim 8, Sternick, Saunders and Liu disclose the combination as described above.  Sternick further teaches in column 1, line 57 to column 2, line 7 and generally throughout the reference that the first and second tubular bodies are mounted to a pipette structure, which inherently requires a pressure regulator to discharge and aspirate fluid.

	With respect to claim 12, Sternick, Saunders and Liu disclose the combination as described above.  As previously discussed, the Sternick device is used to suction a cell sheet.

Claims 5 and 13-20 are rejected under 35 U.S.C. 103 as obvious over Sternick (US 10,357,767) in view of Saunders (US 5,208,161) and/or Liu (CN 205216872) as applied to claims 1 and 12, and further in view Backhaus (US 2011/0124037).
With respect to claim 5, Sternick, Saunders and Liu disclose the combination as described above, however do not expressly state that the cross-sectional area of the second tubular body increases gradually.
Backhaus discloses a cell sheet transfer device comprising a suction member (Figure 4:17) disposed at the end of a connection tube.  At least column 13, lines 11-20 state that the suction member may be formed in a variety of different shapes.  The suction member depicted on the left in Fig. 4 has a cross-sectional area that increases gradually in a direction from a connection end to a free end.
Before the effective filing date of the claimed invention, it would have been obvious to modify the tip of Sternick’s second tubular body so that it is characterized by a cross-sectional area that gradually increases.  Backhaus teaches in column 13, lines 11-20 that cell removal tubes having an expanded inside diameter are particularly useful for picking up and transferring cells and nutrient medium.  It would have been obvious to adjust the shape of the Sternick second tubular body in order to adjust how cells are aspirated into the second tubular body.
With respect to claims 13 and 14, Sternick, Saunders and Liu disclose the combination as described above, however do not expressly state that the cell shovel is provided in combination with a suction member.
Backhaus discloses a cell sheet transfer device comprising a suction member (Figure 4:17) disposed at the end of a connection tube.  Backhaus teaches in at least column 12, line 57 to column 13, line 20 that cells are harvested from a substrate following scraping (“By aspirating the nutrient medium in the vicinity of the colony or the included content of the special tip 17, the colonies are taken up with the nutrient medium and can then be transferred to another sample container and further processed and studied”).
Before the effective filing date of the claimed invention, it would have been obvious to use a suction member in combination with the cell shovel device disclosed by Sternick.  Backhaus teaches that it is common to aspirate detached cells using a suction member following treatment with a scraping/shoveling device.  As evidenced by Backhaus, this is an effective and relatively simple way to isolate specific cells of interest.  It is prima facie obvious to combine prior art elements according to known methods to yield predictable results.  When combined, the Sternick cell shovel and Backhaus suction member would operate independently with no change in their respective functions.

With respect to claim 15, Sternick, Saunders, Liu and Backhaus disclose the combination as described above.  Sternick further teaches in column 1, line 57 to column 2, line 7 and generally throughout the reference that the first and second tubular bodies are mounted to a pipette structure, which inherently requires a pressure regulator to discharge and aspirate fluid.  Backhaus similarly requires a pressure regulator to accomplish a similar purpose.

With respect to claims 16-18, Sternick, Saunders, Liu and Backhaus disclose the combination as described above.  As previously discussed above, Saunders and Liu teach the state of the art regarding the use of filter membranes that are waterproof and air-permeable.  Saunders further teaches that each filter is disposed on a suction plate (Figure 3:44) having a plurality of through-holes (see Figs. 3 and 4).

With respect to claims 19 and 20, Sternick, Saunders, Liu and Backhaus disclose the combination as described above.  As previously noted, Sternick requires a first pressure source for the first tubular body connected to the cell shovel, and Backhaus requires a second pressure source connected to the suction device.  Three-way valves are additionally considered to be well known in the art.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as obvious over Sternick (US 10,357,767) in view of Saunders (US 5,208,161) and/or Liu (CN 205216872) as applied to claim 1, and further in view Leventhal (US 2013/0205922).
Sternick, Saunders and Liu disclose the combination as described above, however do not expressly teach high histocompatibility materials.
Leventhal discloses a cell sheet transfer device comprising a tubular body (Figure 1A:101) configured to suction cells.  Leventhal teaches that the tubular body may be made of a variety of different materials, including histocompatibility materials such as polypropylene, polystyrene (PS), polyethylene (PE), nylon and polyurethane.  This is taught in at least paragraphs [0017], [0021] and [0131].
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Sternick first and second tubular bodies are made from commonly available materials, such as polypropylene, polystyrene (PS), polyethylene (PE), nylon and polyurethane.  As evidenced by Leventhal, these materials are inexpensive, easily machined and suitable for biological tools.


Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive.
	Applicant argues that the cited references only teach membranes that filter particulates, as opposed to membranes that are waterproof and air-permeable and prevent liquid from entering an upper part of the tubular body.
However, Saunders teaches that a first filter may have a pore size as small as 1 micron, and that a second filter may have a pore size between 0.2 to 3 microns.  Based on these pores sizes, the filters are configured to only allow single cells to permeate therethrough and would restrict the passage of agglomerated cell sheets.  As a result, both filters would also be waterproof and air-permeable and would prevent a cell sheet from entering.
	Liu teaches multiple microporous filters (Figure 1:2-6) disposed within a tubular body in order to remove pollutants of different sizes from a sample solution.  This is taught on at least pages 4 and 5 of the English translation provided by Applicant.  Due to their small pore size, the microporous filters of Liu are waterproof and air-permeable.  Liu expressed teaches that the filters are configured to restrict the passage of water past the filters and into the tubular body (see the abstract and at least page 4 of the English translation, “Both the microporous filter membrane and the graphene filter are used in the micropipette tip body.  Even if there is liquid suction…the lower microporous filter membrane has prevented most liquid or gas pollutants.  The upper graphene filter can absorb extremely small pollutants, which greatly avoids cross-contamination caused by liquid or gas suction”).  The Liu filters are therefore directly described as being “waterproof”.

Conclusion
	This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799